Citation Nr: 0922880	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  03-15 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for renal mass (claimed 
as renal cancer) status post left nephrectomy, to include as 
a result of exposure to herbicides.

2.  Entitlement to service connection for atrial 
fibrillation.

3.  Entitlement to service connection for hyperlipidemia.

4.  Entitlement to service connection for tinea pedis.

5.  Entitlement to service connection for bilateral hallux 
valgus.

6.  Entitlement to service connection for hammer toe 
deformity with corns, bilaterally.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for allergic rhinitis.  

10.  Entitlement to service connection for an acquired 
psychiatric disability claimed as posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to 
February 1973, including service in the Republic of Vietnam 
from September 18, 1971, to May 20, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied service connection for renal cancer, 
status post left nephrectomy; atrial fibrillation; 
hyperlipidemia; tinea pedis; bilateral hallux valgus, hammer 
toes with corns, bilaterally; bilateral hearing loss; 
tinnitus; and allergic rhinitis.  This matter also arises 
from an August 2004 rating decision wherein the RO denied 
entitlement to service connection for PTSD. 

The Board remanded the case in December 2004 and in May 2008 
for additional development.

The issues of entitlement to service connection for a renal 
mass (claimed as renal cancer) status post left nephrectomy 
to include due to exposure to Agent Orange, bilateral hearing 
loss, tinnitus, and for PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  The competent evidence does not show that the Veteran's 
atrial fibrillation was present in service or that it 
manifested to a compensable degree within one year after 
separation from service; nor is there competent medical 
evidence linking it to service or to an incident of service.   

2.  Hyperlipidemia is a laboratory finding of a high level of 
cholesterol in the blood, and is not associated with any 
current disability.

3.   The Veteran's tinea pedis first manifested after service 
and there is no competent medical evidence linking it to 
service or to an incident of service.   

4.  The Veteran's bilateral hallux valgus and bilateral 
hammer toe deformity with corns first manifested after 
service and there is no competent medical evidence linking 
the disabilities to service or to an incident of service.  

5.  The Veteran's allergic rhinitis first manifested after 
service and is not related to his service or to any aspect 
thereof.  


CONCLUSIONS OF LAW

1.  Atrial fibrillation was not incurred in or aggravated by 
active military service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  Service connection for hyperlipidemia is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2008).

3.  Tinea pedis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303 (2008).

4.  An acquired bilateral hallux valgus and hammer toe 
deformity with corns, bilaterally, were not incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).

5.  Allergic rhinitis was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).  

Here, the RO sent correspondence in May 2002 and January 
2005, VA satisfied the above three notice elements.  VA made 
all efforts to notify and to assist the Veteran with regard 
to the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006) (specifically declining 
to address harmless error doctrine); see also Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied 
its duty to notify the appellant and had satisfied that duty 
prior to the final adjudication in a supplemental statement 
of the case issued in November 2008.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.    The Veteran's service 
medical records and personnel file are not contained in the 
claims file despite several attempts to secure those records.  
Requests for the Veteran's service treatment and personnel 
records was made to the National Personnel Records Center 
(NPRC) and to the Adjutant General of the National Guard of 
Louisiana.  NPRC replied in October 2001 that a record could 
not be identified based on the information furnished.  
Additional information was furnished and NPRC replied in 
January 2003 that after an extensive and thorough search of 
the records among the holdings they were unable to locate the 
records identified in the request.  NPRC concluded that on 
the basis of the request presented, the records either do not 
exist, that NPRC does not have them or that further efforts 
to locate them at NPRC would be futile.  

The Board remanded the case in December 2004 for the RO to 
contact the Adjutant General's Office of the Louisiana Army 
National Guard and ask for copies of all service medical 
records and service personnel records in its possession on 
the possibility that the Veteran's records of active service 
in the Regular Army were associated with his National Guard 
records.  Only records pertaining to the Veteran's National 
Guard service were received.  

Based on a DD Form 214 and NA Form 13075 submitted by the 
Veteran in February 2004, in March 2004 the RO again 
requested his service treatment and personnel records.  NPRC 
responded that no records were available and suggested 
contacting the Adjutant General for Louisiana as records of a 
former member of the National Guard are maintained by the 
Adjutant General for the state in which service was 
performed.  In May 2004 the RO requested the records from the 
Adjutant General of Louisiana; however, the records received 
did not contain service treatment and personnel records for 
his period of active duty.  Given the numerous requests and 
the negative response, the Board concludes that remanding for 
an additional request for service medical records and 
personnel records would be futile.  38 U.S.C.A. §§ 5103A(b), 
3.159 (c)(2)(3).  The appellant has not referred to any 
additional, unobtained, relevant, available evidence.  VA has 
also obtained a medical examination and opinion in relation 
to the claim for tinea pedis.    

No further medical examination or a medical opinion is 
necessary to decide the claim for service connection for 
atrial fibrillation, as the information and evidence of 
record contains sufficient competent medical evidence to 
decide the claim.  As discussed below, although service 
medical records are not available, at the enlistment 
examination for the Army National Guard in May 1974, 
approximately 14 months after separation from service, 
complaints, findings, or diagnosis of atrial fibrillation or 
a heart condition was not shown.  Further, although the 
Veteran has a current diagnosis of atrial fibrillation, the 
competent medical evidence shows onset many years after 
separation from service.  See 38 C.F.R. § 3.159(c).  In 
addition, the Board has considered whether an examination to 
determine nexus was necessary with respect to the claim of 
service connection for hyperlipidemia and found that because 
no evidence of a disability related to hyperlipidemia was 
presented, an examination was not necessary.  38 C.F.R. § 
3.159(c)(4).

The Board notes that a VA examination was not obtained with 
respect to the claims for allergic rhinitis, for bilateral 
hallux valgus, and for bilateral hammer toe deformity with 
corns.  However, the Board finds that the evidence, discussed 
below, which indicates that the Veteran did not have those 
disabilities shown on examination approximately 15 months 
after separation from service, or for many years post-
service, and the absence of competent medical evidence of a 
possible nexus between service and the claimed disabilities, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159 (c)(4) (2008).  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  

Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Where a Veteran served for 90 days in active service, and 
organic heart disease develops to a degree of 10 percent or 
more within one year from the date of separation from 
service, such disease may be service connected even though 
there is no evidence of such disease in service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the Veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

Atrial fibrillation

The Veteran seeks service connection for atrial fibrillation.  
Although service medical records are not available, at his 
enlistment examination for the National Guard in May 1974, 
approximately 15 months after separation from service, there 
were no complaints, findings or diagnosis of atrial 
fibrillation.  The Veteran denied having headaches, 
dizziness, fainting spells, pain or pressure in chest, 
shortness of breath, palpitation or pounding heart or heart 
trouble.  On examination his heart and vascular system were 
clinically evaluated as normal.  The National Guard records 
received are negative for complaints, findings or diagnosis 
of atrial fibrillation.  

Post service, private medical records show that in July 2001 
the Veteran was seen in an emergency room for complaints of 
an irregular heart beat of one hour duration.  He had a 
history of irregular heart beat in the past.  An EKG showed 
an atrial fibrillation with rapid ventricular response.  The 
impression was atrial fibrillation, new onset and he was 
admitted. 

When seen the following day, a physician noted that he had 
treated the Veteran several years previously for hypertensive 
cardiovascular disease and paroxysmal atrial fibrillation.  
He became lost to follow-up and medication was discontinued 
as to the fact that he was doing well.  He had come to the 
hospital complaining of headache, weakness, light headedness, 
dizziness, and racing heart beat.  He had no history of heart 
failure or history of congenital heart disease.  The 
assessment was paroxysmal atrial fibrillation.  Cardioversion 
was attempted but was unsuccessful.  

A VA outpatient treatment record shows that the Veteran 
presented to a VA clinic in November 2001 for a follow-up and 
to enroll in the system.  He gave a history of irregular 
heartbeat in 1996 for which he had been on medication and 
follow-up with a private cardiologist.  The assessment was 
history of atrial fibrillation, on chronic anticoagulation 
therapy.  At a VA Agent Orange Registry examination in 
November 2001, the Veteran gave a history of atrial 
fibrillation with onset in 1988.  The pertinent diagnosis was 
atrial fibrillation, 1988.  

When seen in November 2001 by his private cardiologist for 
follow-up of atrial fibrillation, the assessment noted that 
atrial fibrillation was causing symptoms of power failure and 
effort intolerance due to decreased cardiac output.  In June 
2002 he continued to have episodes of chest pain and 
shortness of breath with decreased exercise tolerance as well 
as signs and symptoms of depression.  

In December 2001 a private cardiologist, wrote to the Social 
Security Administration (SSA) that the Veteran had been a 
patient of his for several years.  He had developed atrial 
fibrillation which was unresponsive to electrical therapy and 
remained now on medication designed for rate control.  

In June 2002, the Veteran's private cardiologist wrote a 
letter in regard to the Veteran's claim for SSA benefits that 
the Veteran suffered from an irregular heart rhythm known as 
atrial fibrillation which had been unresponsive to 
cardioversion.  He was being treated with medication; 
however, his reduced ejection fraction caused him to have a 
reduced exercise tolerance, shortness of breath with 
exertion, palpitations, and chest pain.  

On examination in March 2002 SSA disability benefits, the 
Veteran stated that in approximately August of 2000 he 
developed severe irregular heart rate and was diagnosed as 
having atrial fibrillation.  He said that he still had a 
rapid irregular heart rate and had chronic fatigue and 
tiredness due to his rapid irregular heart rate.  He denied 
any definite knowledge of myocardial infarction.  The 
examiner noted that records confirmed that the Veteran had a 
diagnosis made in August of 2001 of atrial fibrillation.  
There was no past history of seizures or strokes.  The 
diagnosis was chronic atrial fibrillation but with well 
preserved left ventricular function.

VA outpatient treatment records show the Veteran was seen 
periodically for routine follow-up check of atrial 
fibrillation with controlled ventricular rate.  In February 
and August 2004 he denied having any cardiorespiratory 
complaints and was followed by a cardiologist in the private 
sector.  Complaints of dizziness in June 2005 were considered 
probably secondary to the Veteran's worries and financial 
situation.  In September 2005 the impression was chronic 
atrial fibrillation with controlled ventricular rate and 
followed by a private cardiologist.  He was on long term 
anticoagulation medication and was being followed at a VA 
anticoagulation clinic.  

After a careful review of the evidence, the Board concludes 
that the preponderance of the shows that the Veteran has 
atrial fibrillation that is not related to service.  The 
evidence shows approximately 15 months after separation from 
service, an examination for entrance into the Army Reserves 
was negative for a diagnosis of a heart disorder of any kind.  
Thus, it seems reasonable to conclude that atrial 
fibrillation was not shown in active service.  Further, there 
is no medical evidence showing that any atrial fibrillation 
manifested to a compensable degree within one year following 
separation from active service.  Therefore, the Board finds 
that service connection for atrial fibrillation is not 
warranted on a presumptive basis.  Further, although the VA 
and private medical records show a diagnosis of atrial 
fibrillation, the records do not provide a link between any 
current atrial fibrillation and the Veteran's service.  

The Veteran has provided the following dates of onset of 
atrial fibrillation, 1988, 1996, 2000, and in July 2001; 
however, all dates stated place onset many years after 
separation from military service.  Medical evidence shows 
that at the time the Veteran sought treatment in July 2001 
for a rapid heartbeat, it was noted as new onset.  However, 
at that time the Veteran provided a history of having a rapid 
heartbeat and his private physician noted that he had treated 
the Veteran several years earlier for atrial fibrillation.  
However, a diagnosis several years prior to July 2001 is 
still many years after separation from military service.  In 
view of the lengthy period without treatment or complaints of 
such condition, there is no evidence of a continuity of 
treatment, which weighs heavily against the claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may 
be rebutted by the absence of medical treatment for the 
claimed condition for many years after service).  

The Board recognizes the contentions of the Veteran as to the 
diagnosis and relationship between his service and his atrial 
fibrillation.  Lay statements are considered to be competent 
evidence when describing the features or symptoms of an 
injury or illness.  Falzone v. Brown, Vet. App. 398 (1995).  
The Veteran is competent to describe symptoms of an irregular 
heart beat.  However, medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  As a layperson, the 
Veteran is not competent to make a determination that his 
currently diagnosed atrial fibrillation is related to 
military service or to any incident therein.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  As a result, the Veteran's 
assertions do not constitute competent medical evidence that 
his current atrial fibrillation is linked to service or to an 
incident in service.

In sum, the weight of the credible evidence shows that the 
Veteran's atrial fibrillation first manifested many years 
after service and is not related to his active service or to 
any incident in service.  Although atrial fibrillation has 
been diagnosed, there is no probative, competent medical 
evidence of record linking the disability to service.  As the 
preponderance of the evidence is against the Veteran's claim 
for service connection for atrial fibrillation, the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Hyperlipidemia

The Veteran seeks service connection for hyperlipidemia.  

Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia, etc."  
Dorland's Illustrated Medical Dictionary 795 (28th ed. 1994).

Hypercholesterolemia or elevated serum (blood) cholesterol is 
not a disability for which VA compensation benefits are 
payable.  Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities.  See 
Schedule for Rating Disabilities; Endocrine System 
Disabilities, 61 Fed. Reg. 20,440 (May 7, 1996).  The term 
disability, as used for VA purposes, refers to a condition 
resulting in an impairment of earning capacity.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).  Hyperlipidemia does not 
necessarily cause any impairment of earning capacity, and is 
not a disease entity.

Although service medical records are not available, at the 
Veteran's enlistment examination for the National Guard in 
May 1974, approximately 15 months after separation from 
service, the clinical evaluation was normal for all systems.  
In the report of the enlistment examination and other medical 
records there were no complaints, findings or diagnosis of 
hyperlipidemia.  

Private medical records showed the results of laboratory 
testing in October 1994 and thereafter which include a 
finding of high cholesterol.  At a VA Agent Orange Registry 
examination in November 2001, the Veteran gave a history of 
hyperlipidemia.  The pertinent diagnosis was hyperlipidemia.  
VA outpatient treatment records show the Veteran was seen 
periodically for routine follow-up check of hyperlipidemia.  
In February 2004 and August 2004, he denied any 
cardiorespiratory complaints.  He was on medication for 
hyperlipidemia and his levels would be followed.  

However, hyperlipidemia is a laboratory finding, and not a 
disability resulting in functional limitations.  The only 
manifestation of the Veteran's claimed condition is in the 
laboratory test results.  The record contains no competent 
medical evidence that the Veteran has a current disability 
associated with hyperlipidemia.  There are no symptoms, 
clinical findings, or other manifestations, or any deficits 
in bodily functioning associated with this laboratory 
finding.  As such, it is not a disability within the meaning 
of the law granting compensation benefits.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Moreover, 
additional development is not needed at this time because no 
current disability due to hyperlipidemia is shown by the 
evidence of record.  38 C.F.R. § 3.159(c)(4).

The Veteran has presented no competent medical evidence to 
the contrary.  His claim that elevated cholesterol is itself 
a disability is not competent medical evidence that a current 
disability exists due to a laboratory finding of high 
cholesterol.  See Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  In sum, the Veteran's hyperlipidemia is not a 
disability for VA compensation benefits purposes but rather a 
laboratory finding and in the absence of a current 
disability, the criteria for service connection are not met.  
Accordingly, because the Veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence in 
this case is against the claim of service connection for 
hyperlipidemia, and the claim must be denied.  

Tinea pedis

The Veteran seeks entitlement to service connection for tinea 
pedis.  The Veteran contends that the condition is from his 
feet staying wet for very long periods of time in Vietnam and 
that he has suffered symptoms since service in Vietnam.   

Although service medical records are not available, on 
examination in May 1974, approximately 15 months after 
separation from active service, the Veteran denied having or 
having had skin diseases or foot trouble.  The clinical 
evaluation was normal for his feet.  The Veteran's National 
Guard records received are negative for complaints, findings 
or diagnosis of tinea pedis.  

At the Agent Orange Registry examination in November 2001, 
the Veteran reported that he had experienced chronic problems 
with tinea pedis since military service in Vietnam.  He 
denied having suspicious lesions and had no history of any 
skin cancer.  On examination, he had peeling and redness of 
the skin of the feet consistent with tinea pedis.  A 
diagnosis of tinea pedis was shown.  When seen in February 
2002 by his private physician for another disorder, on review 
of systems at examination he denied having any skin rash.  

VA outpatient treatment records show that in February 2004, 
the Veteran denied any rash and a skin examination was 
normal.  The Veteran had complaints of fungus on feet in 
August 2004.  He related that he had a rash on both feet on 
and off which itched, and at times got inflamed and burned.  
He felt it might be related to Agent Orange exposure.  On 
examination there were areas of hyperpigmented, excoriated, 
lesions with peeling of skin and calluses on the ball of the 
feet.  No acute inflammation was noted and no discharge.  The 
nails appeared normal.  The impression was rash on feet was 
probable tinea, although questioned other etiology.  

At a podiatry consultation in December 2004, the Veteran 
complained of painful feet bilaterally.  The assessment was 
onychocryptosis (ingrown toe nails), onychomycosis (nail 
fungus, thickened nails) and keratosis (callous).  In 
September 2005, he had mild scaling and thickened nails.  A 
VA podiatric surgeon diagnosed onychocryptosis, onychomycosis 
and tinea.  Medication was continued.  In February 2006, he 
complained of a burning and tingling feeling in his feet 
which was very painful.  He also complained of developing 
sores between his toes.  

At a VA examination in August 2008, the Veteran related that 
he had served in Vietnam and worked in supply.  He used foot 
cream on an as needed basis, usually in the summer months for 
his recurrent tinea pedis.  He reported a history of tinea 
pedis, moccasin type, causing blisters around the edges of 
his foot and sometimes between the toes bilaterally.  The 
condition was intermittent, occurring in the summer months.  
He used a foot cream several times a week when it appeared.  
The medications had always been topical foot creams which had 
been effective within a week of treatment.  He did not suffer 
any side effects from the treatment.  On examination, he was 
not having any moccasin-type tinea pedis or tinea pedis 
between the toes of either foot.  He did not have any 
scarring or disfigurement from any previous reported athlete 
foot outbreaks.  He was not having an active flare-up of 
tinea pedis at the time of the examination.  The diagnoses 
were negative examination for tinea pedis; recurrent tinea 
pedis, bilateral foot, occurring during the summer months 
treated with foot creams which resolved within one week.  

The examiner provided an opinion that it was not as likely as 
not that the Veteran's recurrent tinea pedis was related to 
military service.  The rationale was that the Veteran did not 
have any evidence of chronic or recurrent tinea pedis while 
on active duty or within the period thereof.  The evidence 
was primarily by history and by computer based patient 
records that are many years after military service.  The 
examiner concluded that the tinea pedis was not chronic or 
recurrent while on active duty nor within the immediate 
period thereafter, and was not aggravated by military 
service.  The examiner opined that it was likely tinea pedis, 
a quite common condition, developed after military service 
and became a chronic condition later. 

After a careful review of the evidence, the Board concludes 
that the preponderance of the evidence is against the Veteran 
claim that his is related to service.  There is no competent 
medical evidence relating his tinea pedis to service.  
Although the VA medical records show a diagnosis of tinea 
pedis, the records do not provide a link between any current 
tinea pedis and the Veteran's service.  The Veteran's 
statement at the Agent Orange Registry examination in 
November 2001 that he had experienced chronic tinea pedis 
since service, is inconsistent with his report, made 
approximately 15 months after his separation from active 
service, when he denied having or having had skin diseases or 
foot trouble, and is evidence against his claim.  In 
addition, his National Guard records are negative for 
complaints, findings or diagnosis of tinea pedis.  Thus, the 
Veteran's November 2001 statement as to date of onset of 
tinea pedis is of limited credibility and probative value.  
More evidence against his claim is the lack of any report of 
any symptoms of tinea pedis until seen at an Agent Orange 
Registry examination in November 2001.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran believes that he has tinea pedis related to 
service.  While he is certainly capable of providing evidence 
of symptomatology, a layperson is generally not capable of 
opining on matters requiring medical knowledge, such as the 
degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, the Veteran is not 
competent to render a medical opinion or formulate an 
etiology of his current tinea pedis.  Thus, his statements 
are not competent medical evidence of a relationship between 
claimed foot symptoms several decades ago and any current 
tinea pedis.   

Although the Veteran mentioned at a VA outpatient visit in 
August 2004 that he felt his tinea pedis might be related to 
Agent Orange exposure, tinea pedis is not included in the 
list of conditions entitled to presumptive service connection 
based on herbicide exposure and the record does not contain 
any competent medical evidence that the Veteran's tinea pedis 
is related to herbicide exposure.

The Board finds that the opinion provided by the VA examiner 
in August 2008 to be of the greatest probative value.  It 
appears that the VA examiner's opinion was based upon review 
of the claims file, examination of the Veteran, and the 
application of sound medical judgment.  The examiner 
concluded that it was unlikely that the Veteran's recurrent 
tinea pedis was related to military service.  The examiner 
concluded that the tinea pedis was not chronic or recurrent 
while on active duty nor within the immediate period 
thereafter, and was not aggravated by service.  In sum, the 
weight of the credible evidence demonstrates that the 
Veteran's current tinea pedis manifested years after service 
and is not related to his active service or any incident 
therein.  As the preponderance of the evidence is against the 
claim of service connection for tinea pedis, the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bilateral hallux valgus and hammer toe deformity with corns, 
bilaterally

The Veteran seeks service connection for bilateral hallux 
valgus, and bilateral hammer toe deformity with corns.    

As previously noted, service medical records are not 
available.  At his enlistment examination in May 1974 for the 
National Guard, the Veteran denied having or having had foot 
trouble or bone, joint or other deformity.  The clinical 
evaluation was normal for his feet.  The Veteran's National 
Guard records received are negative for complaints, findings 
or diagnosis of bilateral hallux valgus and hammer toe 
deformity with corns bilaterally.  

At a VA Agent Orange Registry examination in November 2001, 
the Veteran provided a past medical history of bilateral 
hallux valgus, and hammer toe deformity with corns 
bilaterally.  Examination findings were of hallux valgus 
bilaterally and hammer toe deformity with corns bilaterally.  
The diagnosis was the same.  VA outpatient treatment records 
show complaints of painful feet and treatment for other foot 
disorders.  Although the VA medical evidence shows current 
disabilities of bilateral hallux valgus and hammer toe with 
corns, bilaterally, that evidence does not provide a link 
between those disabilities and service.

Medical records from the Social Security Administration (SSA) 
pertaining to a decision on a claim from the Veteran do not 
provide a link between the Veteran's bilateral hallux valgus 
and hammer toe with corns, bilaterally, and service.

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has bilateral hallux valgus and hammer toe with 
corns, bilaterally that are related to service.

Although service medical records are not available, there is 
no finding or diagnosis of a foot disability at the entrance 
examination to the Army National Guard which was 
approximately 15 months after separation from service.  Post 
service there is no evidence of bilateral hallux valgus or 
bilateral hammer toe deformity with corns until the VA 
examination in November 2001.  In view of the lengthy period 
without treatment or complaints of such condition, there is 
no evidence of a continuity of treatment, which weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (service incurrence may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

In sum, the weight of the credible evidence shows that the 
Veteran's bilateral hallux valgus and bilateral hammer toe 
deformity with corns first manifested many years after 
service and are not related to the Veteran's active service 
or to any incident in service.  Although bilateral hallux 
valgus and bilateral hammer toe deformity with corns have 
been diagnosed, there is no probative, competent medical 
evidence of record linking the disability to service or to 
any continuity of symptomatology asserted by the Veteran.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).  As the preponderance of the evidence 
is against the Veteran's claim for service connection for 
bilateral hallux valgus and bilateral hammer toe deformity 
with corns, the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Rhinitis

The Veteran seeks service connection for rhinitis.  

As previously noted, service medical records are not 
available.  However, at his enlistment examination in May 
1974 for the National Guard, the Veteran denied having or 
having had nose trouble, sinusitis, or hay fever.  On 
examination the clinical evaluation was normal for nose and 
sinuses.  The Veteran's National Guard records received are 
negative for complaints, findings or diagnosis of rhinitis.  

At an Agent Orange Registry examination in November 2001, the 
Veteran provided a past medical history of allergic rhinitis.  
On review of systems, he related chronic sinus problems.  On 
examination there was no inflammation, no deviation of the 
septum and the turbinates were clear.  The diagnosis was 
allergic rhinitis.  

When seen in November 2001 at a VA clinic for follow-up and 
to enroll in the system, on review of systems, the Veteran 
denied any nose infections.  On examination, no congestion 
was noted.  No pertinent diagnosis was provided.   

When seen in a private emergency room in February 2002 for a 
gastrointestinal bleed, examination revealed that the 
Veteran's ears, nose and throat were normal.  On examination 
in March 2002 for purposes of evaluation for impairment of 
physical function for SSA, there was no evidence of infection 
or inflammation of his nose and throat.  He denied nasal 
discharge.  VA treatment records show that in February 2004 
the Veteran denied any chronic allergies.  On examination his 
nose was normal.   

After a careful review of the evidence, the Board concludes 
that the evidence of record fails to establish that the 
Veteran has allergic rhinitis that is related to service.  

The medical evidence of record shows that allergic rhinitis 
has been diagnosed.  However, as noted, at his enlistment 
examination for the National Guard in May 1974 he denied 
having allergic rhinitis and the clinical evaluation for his 
nose and sinuses was normal.  The first medical evidence of 
such disability is many years after service, at the VA Agent 
Orange examination when he provided a history of allergic 
rhinitis and a diagnosis of allergic rhinitis is shown.  This 
lapse of time is probative evidence against the Veteran's 
claim of a nexus between a current allergic rhinitis 
disability and active military service.  Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  The evidence of 
record does not include any medical opinion that the current 
allergic rhinitis is related to the Veteran's service, and 
does not suggest that it might be related to the Veteran's 
service.  

The Board recognizes the contentions of the Veteran as to the 
relationship between his service and allergic rhinitis.  Lay 
statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Falzone v. Brown, 8 Vet. App. 398 (1995).  As a layperson, 
however, the Veteran is not competent to provide an opinion 
requiring medical knowledge, such as a diagnosis, or an 
opinion relating to medical causation and etiology that 
requires a clinical examination by a medical professional.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As a result, 
his assertions do not constitute competent medical evidence 
that allergic rhinitis is linked to service or to an incident 
in service.

In sum, the weight of the credible evidence demonstrates that 
the Veteran's allergic rhinitis first manifested after 
service and is not related to the Veteran's active service or 
to any incident in service.  Although allergic rhinitis has 
been diagnosed, there is no probative, competent medical 
evidence of record linking the disability to service or to 
any continuity of symptomatology asserted by the Veteran.  
McManaway v. West, 13 Vet. App. 60 (1999) (where there is 
assertion of continuity of symptomatology since service, 
medical evidence is required to establish a nexus between the 
continuous symptomatology and the current claimed condition); 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488 (1997).  As the preponderance of the evidence 
is against the Veteran's claim for service connection for 
allergic rhinitis, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for atrial fibrillation is denied.

Service connection for hyperlipidemia is denied.

Service connection for tinea pedis is denied.

Service connection for bilateral hallux valgus is denied.  

Service connection for bilateral hammer toe deformity with 
corns is denied.

Service connection for allergic rhinitis is denied.  




REMAND

Further development is needed on the issues of entitlement to 
service connection for a renal mass claimed as renal cancer 
status post left nephrectomy to include secondary to Agent 
Orange exposure, bilateral hearing loss, tinnitus, and for 
PTSD prior to appellate review. 

According to the Veteran's DD Form 214, he served in Vietnam 
from September 1971 to May 1972 and is presumed to have been 
exposed to certain herbicide agents.  In the case of such a 
Veteran, service connection for listed diseases will be 
presumed if they are manifest to a compensable degree within 
specified periods.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2008).  

The availability of presumptive service connection for a 
disability based on exposure to herbicides does not preclude 
a Veteran from establishing service connection with proof of 
direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 
(2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

The Veteran claims that a left kidney tumor was a result of 
exposure to herbicides in service.  A discharge summary for a 
private hospitalization in July 2001 for an unrelated 
condition noted that during clinical testing he was found to 
have a mass in his left kidney considered as probably renal 
cell carcinoma and surgery was recommended.  A hospital 
discharge summary from St. Francis Medical Center notes the 
August 2001 operative report for a left nephrectomy showed a 
pre-operative and post-operative diagnosis of tumor of the 
left kidney.  The surgeon wrote that the Veteran had a left 
nephrectomy with the finding of a tumor mass in the left 
kidney which proved to be, on pathology, an oncocytoma.  This 
is a benign neoplasm of the kidney which is indistinguishable 
x-ray wise from adenocarcinoma of the kidney.  The final 
diagnosis was oncocytoma of the left kidney.  

Records from the Veteran's cardiologist reflect that surgery 
was performed for renal carcinoma.  VA records, apparently 
based on the Veteran's history noted a diagnosis of status 
post nephrectomy, left renal cancer.  However, at a clinical 
evaluation for Social Security Administration (SSA) benefits 
in March 2002, the Veteran reported having a left kidney 
removed for a tumor that he thought was not a cancer.  The 
private examiner noted that past records confirmed that the 
Veteran did have a tumor on the left kidney which apparently 
turned out to be benign after the left kidney was removed.  
The pertinent diagnosis was history of left nephrectomy due 
to benign tumor of the left kidney.  The Veteran, through his 
representative, in November 2004 requested a medical opinion 
on this issue to address a relationship between the left 
kidney tumor (claimed as renal cancer) to Agent Orange 
exposure.  As the relationship between the Veteran's benign 
left kidney tumor status post nephrectomy and his period of 
active service to include exposure to Agent Orange remains 
unclear, the Board finds that a remand for an opinion is 
necessary in order to fairly address the merits of his claim.  
38 C.F.R. § 3.159(c)(4) (2008).  

The Veteran asserts that he has bilateral hearing loss and 
tinnitus due to exposure to acoustic trauma in service.  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.  Even though disabling hearing loss is not 
demonstrated at separation, a Veteran may, nevertheless, 
establish service connection for a current hearing disability 
by submitting evidence that a current disability is related 
to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

According to the Veteran's DD Form 214, his primary specialty 
in service was a Supplyman.  The Veteran has stated that he 
served as a supply clerk and bunker guard in service and 
claims military noise exposure to explosions and trucks.  
After service he did restaurant work in the 1970s, worked at 
a machinery shop for ten years, and a meat warehouse for the 
prior five years.  He reported hearing loss with occasional 
tinnitus.  The results of a VA audiological evaluation in 
August 2008 show the Veteran has bilateral hearing loss for 
VA purposes.  38 C.F.R. § 3.385.  

The August 2008 VA audiologist expressed an opinion that 
given the Veteran's documented normal hearing acuity 15 
months following military separation, his current hearing 
impairment was not likely to have originated during service.  
As noted above, even when a Veteran does not meet the 
regulatory requirements for a disability at separation, he 
can still establish service connection by submitting evidence 
that a current disability is causally related to service.  
See Hensley v. Brown, 5 Vet. App. 155 (1993).  As such, the 
Board finds the examiner's opinion to be insufficient as it 
is not supported by adequate rationale.  In addition, the 
August 2008 VA audiologist found there was insufficient 
documentation available to render an opinion as to the 
etiology of the Veteran's currently reported tinnitus without 
resorting to speculation.  The Board finds that the examiner 
did not answer the question presented in the Board's Remand 
in May 2008 as he did not address whether it is at least as 
likely as not that any current tinnitus originated during 
service, is otherwise related to service, or, if present 
prior to service, was aggravated in service beyond the 
natural progression of the disorder.  Thus,  the claim must 
be remanded for the Veteran to be afforded an adequate 
audiological examination and opinion.  38 C.F.R. § 
3.159(c)(4) (2008).  

The Veteran submitted a claim in October 2003 seeking 
entitlement to service connection for PTSD.  He submitted a 
letter from M.Y., PhD, Licensed Professional Counselor, at a 
behavioral clinic who was a fee contractor connected to the 
Shreveport Vet Center.  Dr. M.Y. stated that the Veteran was 
determined to have PTSD as a result of his service in 
Vietnam.  The Veteran's symptoms were attributed to his 
combat experiences, his immersion in the death experience 
during attacks on his convoys, and to seeing two Vietnamese 
people crushed to death when they were run over by a large 
truck on which the Veteran was riding.  The licensed 
professional counselor wrote again in January 2005 noting 
that the Veteran experienced numerous traumas while in 
Vietnam, such as having to pick up body parts, having to load 
dead soldiers on to helicopters, seeing bodies that had been 
dead three or four days, being splattered with another 
soldier's blood, and witnessing the deaths of women and kids.  
In the January 2005 letter and another letter in January 2007 
Dr. M.Y. described the Veteran's PTSD symptoms due to his 
experiences in Vietnam and the negative effects his symptoms 
had on his life.  

During a period of hospitalization in June 2005, the Veteran 
stated that he saw two Vietnamese people killed when he was 
in a convoy and did not know how they got under the truck.  
He also related that when he served in Vietnam he was always 
on bunker guard duty.  At discharge, the diagnosis was 
anxiety disorder with depression and marijuana abuse.  When 
seen in July 2005 for follow-up of his anxiety and depression 
the Veteran related that he continued to attend a private 
PTSD group.  The working diagnosis was anxiety with 
depression and cannabis abuse.  When seen in November 2005 
for follow-up of his depression the working diagnosis was 
chronic PTSD.  

The Veteran completed a questionnaire in early February 2004 
with regard to his PTSD stressors and related that in 
November 1971 his unit was in a truck in a convoy when the 
driver ran into a couple of people riding on a motor bike and 
the rear of the truck ran over two people.  They stopped and 
saw the two people had been crushed.  They had to leave in a 
hurry because of small arms fire.  He stated that he had been 
in Quang Tri, Hue, Phu Bai and Da Nang.  He indicated his 
unit was 1st Battalion, 7th Regiment, "1st I.D.".  

In NA Form 13075, completed by the Veteran in late February 
2004, he indicated that for the period he was assigned in 
Vietnam, he served with the lst Infantry Division.  

Based on information provided by the Veteran, the RO sought 
verification of the stressor related to a convoy incident in 
November 1971.  The RO sent a inquiry to the U.S. Armed 
Services Center for Unit Records Research (CURR) (now the 
U.S. Army and Joint Services Records Research Center (JSRRC)) 
to confirm a November 1971 convoy duty with 1st battalion, 7th 
Regiment of 1st Infantry Division.  JSRRC was unable to 
document the convoy incident in November 1971 and this 
information was shown in a statement of the case issued in 
January 2008.

The Board notes however, that the basis for the negative 
response from CURR was not provided to the Veteran.  Had he 
been provided notice of the basis for the negative response, 
the Veteran might have provided additional information 
regarding his reporting unit when he was in Vietnam.  

The response from JSRCC shows it had researched the unit 
history of the 1st Battalion, 7th Field Artillery Regiment, 
Fort Riley, Kansas for the period January 1, to December 31, 
1971.  The history verified that the reporting unit received 
decorations for its participation in several wars including 
in the Republic of South Vietnam.  However, the history also 
verified that the reporting unit began its deployment to the 
Federal Republic of Germany on September 28, 1971, and in 
November 1971 the reporting unit returned from Germany.  
JSRRC was unable to document the reporting unit in Vietnam 
and in a convoy incident in November 1971 as described by the 
Veteran.  

According to the Veteran's DD 214 he was in Vietnam from mid-
September 1971 through mid-May 1972.  Based on information 
researched by JSRRC, it was unable to document the reporting 
unit in Vietnam during the period from late September 1971 to 
November 1971.  The Veteran should be notified of the 
conflicting information regarding his reporting unit while he 
was in Vietnam, so that he has an opportunity to provide 
additional information regarding his Unit assignment during 
his Vietnam service, specifically in November 1971, or 
additional information as to the date of occurrence of his 
claimed stressor.  

In addition, the evidence shows the Veteran has diagnoses of 
anxiety with depression.  An examination and opinion are 
necessary to address whether, if the Veteran has a diagnosed 
mental health disorder other than PTSD, such other disorder 
is related to service.  The United States Court of Appeals 
for Veterans Claims has held that claims for service 
connection for PTSD encompass claims for service connection 
for all psychiatric disabilities.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability 
claim includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  In 
light of Clemons, the Board finds that another examination 
and opinion is necessary as to whether any current 
psychiatric disorder is related to the Veteran's service.  

Accordingly, the case is REMANDED for the following action:

1.  Request a medical opinion from a VA 
nephrologist as to whether it is at least 
as likely as not (50 percent or greater 
probability) that the Veteran's kidney 
mass revealed by testing in 2001, removed 
in a left nephrectomy and shown by 
pathology as an oncocytoma, was due to or 
resulted from exposure to Agent Orange in 
service.  The claims folder must be 
reviewed by the physician and that review 
should be noted in the report.  The 
determination as to whether an additional 
examination is needed is left to the 
physician's discretion.  A rationale 
should be provided for all opinions 
expressed.

2.  Schedule the Veteran for a VA 
audiology examination to determine the 
nature and etiology of the his claimed 
bilateral hearing loss and tinnitus.  The 
claims folder must be made available to 
and be reviewed by the examiner and the 
review should be noted in the examination 
report.  The examiner should provide 
auditory thresholds and speech recognition 
scores.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that any current hearing 
impairment or tinnitus originated during 
service, is otherwise related to service, 
or, if present prior to service, was 
aggravated in service beyond the natural 
progression of the disorder.  The examiner 
must acknowledge and discuss the Veteran's 
report of a continuity of symptomatology 
since service.  A rationale should be 
provided for all opinions expressed.

3.  Notify the Veteran as to the JSRRC's 
research showing that during the time the 
Veteran was in Vietnam the Unit he 
identified as the Unit to which he had 
been assigned at the time of the claimed 
stressor was shown as not in Vietnam but 
had been deployed to Germany from 
September to November 1971.  Apparently 
based on that information, the JSRRC 
determined that it was unable to verify 
the convoy incident in Vietnam.  Provide 
the Veteran the opportunity to submit 
additional information regarding his Unit 
assignment during his service in Vietnam 
and the claimed stressor.  

Regarding the additional stressors shown 
by Dr. M.Y. to include having to pick up 
body parts, having to load dead soldiers 
on to helicopters, seeing bodies that had 
been dead three or four days, being 
splattered with another soldier's blood, 
and witnessing the deaths of women and 
kids, notify the Veteran to provide 
additional specific information regarding 
those stressors in order for verification 
of the stressors to be requested.  

4.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should afford the 
Veteran a VA psychiatric examination to 
determine the nature, extent and etiology 
of any psychiatric disability found to be 
present.  The claims folder should be made 
available to and reviewed by the examiner.  
All necessary tests should be conducted, 
and the examiner should rule in or exclude 
diagnoses of PTSD, anxiety and depression.  
The report of examination should note all 
psychiatric disabilities found to be 
present, and the examiner should comment 
as to whether it is at least as likely as 
not that any psychiatric disability found 
to be present is related to or had its 
onset during service.  If the examiner 
diagnoses the Veteran as having PTSD, the 
examiner should indicate the stressor(s) 
underlying that diagnosis.  The rationale 
for any opinion expressed should be 
provided in a legible report.  

5.  Then, readjudicate the appeal.  In 
doing so, in light of Clemons, the RO must 
specifically consider whether service 
connection is warranted for any 
psychiatric disability, to specifically 
include PTSD.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


